Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 28, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 2, 4, 5, 7-20, 27, 30 and 31 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 12-28-2020. No claims have been added or canceled by Applicants’ amendment filed 12-28-2020. 

Applicant's election without traverse of Group I, claims 1-20 (claims 3 and 6, now canceled), directed to a method for labeling a target nucleic acid, and the following Species: 
Species (1): a first oligonucleotide that includes a target-specific sequence, a universal adaptor sequence, and at least part of a stochastic barcode sequence (instant claim 13); 
Species (2): a second oligonucleotide that includes a target-specific sequence (e.g., a second target-specific sequence),
Species (3): a third oligonucleotide that includes a binding site for an amplification primer,
Species (4): absence of a fourth oligonucleotide, 
Species (5): no fourth oligonucleotide sequence, and


Claims 21-26  (claims 21-26, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic 
or linking claim.

Claims 10-12, 14-20 and 27 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.

The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claim 1, 2, 4, 5, 7-9, 13, 30 and 31 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed February 26, 2016, claims the benefit of US Provisional Patent Application 62/194,075, filed July 17, 2015; US Provisional Patent Application 62/173,899, filed June 10, 2015; US Provisional Patent Application 62/160,976, filed May 13, 2015; US Provisional Patent Application 62/128,849, filed March 5, 2015; and US Provisional Patent Application 62/126,397, filed February 27, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 28, 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
	The provisional rejection of claims 1, 2, 4, 5, 7-9, 13, 30 and 31 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 14-34 of copending US Patent Application No. 15/084,307, due to the cancelation of claims 14-34; and
	(b)	Claims 1-18 of copending US Patent Application No. 16/535,080, due to the abandonment of the Application.

	Additional double patent rejections are maintained as indicated below.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted an oligonucleotide to include all polynucleotides comprising two or more nucleotides such as, for example, peptides, primers, target oligonucleotides, adaptors, barcodes, indexes, linker oligonucleotides, amino acid sequences, etc.

Double Patenting
	The provisional rejection of claims 1, 2, 4, 5, 7-9, 13, 30 and 31 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending US Patent Application No. 15/596,364 for the reasons of record.
Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 4, 5, 7-9, 13, 30 and 31 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “to generate a second nucleotide sequence comprising ta 3’ reverse complement of the universal adaptor sequence” such as recited in claim 1, lines 12-13 because it is unclear if the second nucleotide sequence generated from the extending the second oligonucleotide hybridized to the first nucleotide sequence (which is hybridized to a target sequence), also comprises the first target-specific sequence hybridized to the target sequence as recited in lines 6-7, or whether the target is no longer present and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “to generate a third nucleotide sequence comprising the sequence of the first amplification primer, the molecular label, and the universal adaptor sequence” such as recited in claim 1, lines 24-26 because it is unclear if the third nucleotide sequence generated from the extending the third oligonucleotide hybridized to the second nucleotide sequence comprises the first target-specific sequence hybridized to the target sequence as recited in lines 6-7, and the reverse complement of the universal adapter as recited in line 13, or whether these elements of the sequence are no longer present and, thus, the metes and bounds of the claim cannot be determined. 
Claim 8 is indefinite for the recitation of the term “distinct” because the term “distinct” is relative term that renders the claim indefinite. The term “distinct” is not defined by the claim, the specification does not provide a standard for ascertaining how the molecular label is distinct, and whether the term refers to a plurality of individual molecular labels (e.g., distinct molecular labels); whether the term refers to a distinctness of the molecular label itself (e.g., using Cy5 is distinct from using Cy3); and/or whether the term refers to distinctness between each of the molecular labels (e.g., each molecular label is different one from the other as to identity, size, sequence, brightness of fluorescence, etc.), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.


Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 4, 5, 7-9 and 13 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Robins (International Patent Application WO2013188831A1, published December 19, 2013; effectively filed June 15, 2012; of record), as evidenced by Massachusetts General Hospital (Overview of Illumina Chemistry", downloaded 12-31-2018; of record); and Livingston et al. (US Patent Application Publication No. 20120058902, published March 8, 2012; of record); and Warren et al. (International Patent Application WO2011106738, published September 1, 2011; of record).
Regarding claim 1, Robins teaches a method of labeling a nucleic acid in a sample including two or more cycles of PCR using an oligonucleotide primer composition (e.g., multiple extension reactions; and labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraphs [0069]; and [0074], lines 1-3), comprising: hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (paragraphs [0115], [0117] and [0125]-[0126]); extending said first oligonucleotide to generate a first nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1) (paragraphs [0017]-[0018]); e.g. RNA: reverse transcription (paragraphs [0115], [0117] and [0125]-[0126]); hybridizing said first nucleotide sequence with a second oligonucleotide (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune Massachusetts General Hospital, especially at step 1). Robins teaches in Figure 4, that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (e.g., an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence); (paragraph [0065]). Robins teaches that oligonucleotide RT primers include oligonucleotide sequences that specifically hybridize to target adaptive immune receptor encoding regions such as V, J or C region sequences (corresponding to a target sequence) (paragraph [00115]). Robins teaches that while the V-specific primer 110b (interpreted as a target-specific sequence) includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal sequence (U2) 104 (corresponding to a target-specific sequence, claim 28) (paragraph [0024], lines 7-15). Robins teaches that primer sets specific for TCR or BCR genes that are capable of amplifying rearranged DNA encoding a plurality of TCR or BCR are described for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507 and PCT/US2011/026373, such that primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1 (paragraphs [0099], Table 1; [00141], lines 1-8; [00144]; [00155]), wherein it is known that the primer sets described in these applications do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (pg. 2, last partial paragraph) (interpreted as wherein the first and second primers do not comprise a molecular barcode). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches that a plurality of oligonucleotides in the second amplification primer set each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequences of 1 to 20 contiguous nucleotides situated between the first universal adaptor oligonucleotide and the first sequences platform-specific oligonucleotide sequences, and between the second universal adaptor oligonucleotide and the second sequencing platform-specific oligonucleotide sequencing in the second sequencing platform tag-containing oligonucleotide (paragraph [0034]).
Regarding claim 2, Robins teaches wherein the sample is a single cell (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a
limitation and is of no significance to claim construction (paragraphs [0105], [0108], [0111] and
[0121]).
Regarding claim 4, Robins teaches wherein the target is an mRNA molecule, wherein the
mRNA molecule encodes a T-cell receptor (TCR) alpha chain or beta chain (paragraphs [0069] and
[0124]).
Regarding claim 5, Robins teaches wherein the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (paragraph [0126]).
Regarding claims 7 and 8, Robins teaches wherein the sample comprises a plurality of the target, wherein each of the plurality of the target is labeled with a distinct stochastic barcode (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative 
Regarding claim 9, Robins teaches counting the number of the plurality of the target by counting the distinct stochastic barcodes associated with the target (e.g. quantitative determination of the
sequences encoding both TCRA and TCR; e.g. paragraph [0070]; e.g. where multiple unique identifier
barcode tags are detected among sequences that otherwise share a common consensus sequence, the
number of such barcode tags that is identified may be regarded as reflective of the number of molecules
in the sample from the same T cell clone (paragraph [0079]).
Regarding claim 13, Robins teaches wherein the second oligonucleotide comprises a second target-specific sequence that specifically binds to a region selected from the group consisting of: a V region of a TCR alpha chain or beta chain, the junction of a V and D region of a TCR alpha chain or beta chain, or any combination thereof (paragraphs [0017] and [0126]).
Robin meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed December 28, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the portions of Robins alleged to teach the third extension step with a third oligonucleotide in fact teach an amplification reaction (with a first amplification primer set), wherein Robins paragraph [0130] teaches an amplification reaction with two oligonucleotides, while claim 1 of Robins recites a method where the third extension reaction is separate from the subsequent amplification reaction, and wherein the third oligonucleotide employed in the third extension reaction is distinct from the amplification primers, whereas the instant application describes stochastic counting on nucleic acid targets in paragraphs [0004] and [0062], which is a novel and inventive nucleic (b) first, Applicant notes that claim 1 recites that the third oligonucleotide comprises a molecular label, and that that the first amplification primer and the second amplification primer do not comprise a molecular label (Applicant Remarks, pg. 12, first partial paragraph, lines 1-3); (c) second, Applicant notes that claim 1 recites a method describing how each intermediate product is generated and used as a substrate for a subsequent reaction, and how each of the nucleic acid elements are introduced into intermediate products (Applicant Remarks, pg. 12, first partial paragraph, lines 6-11); and (d) third, Applicant notes that the claims are directed to platform technology for labeling nucleic acids in a sample, such that claims to platform technologies are not a per se unpatentable claim type that necessitates limitation to particular applications (Applicant Remarks, pg. 12, first partial paragraph, lines 6-14).
Regarding (a) and (b), the Examiner notes that instant claim 1 is broadly recited, such that instant claim 1 does not identify any particular targets, oligonucleotide sequences, and/or primers. It is noted that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Thus, regardless of what is described in paragraphs [0004] and [0062] of the instant Specification as indicated by Applicant, instant claim 1 does not recite stochastic barcoding, stochastic counting, quantification, or any specific compositions for labeling targets. As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As previously noted, instant claim 1 uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding multiple oligonucleotides (e.g. a plurality of primers), and/or extension steps that occur within a process (e.g., amplification). Furthermore, "The use of patents as references is Regarding Applicant’s assertion that Robbins does not teach three extension reactions (each employing a single nucleotide) followed by an amplification reaction (with a first and second amplification primer), a third oligonucleotide comprising a molecular label, and first and second amplification primers that do not comprise a molecular label, the Examiner disagrees. Robins teaches labeling a population of individual, distinct, gene segments including cDNA reverse transcribed from mRNA and reverse transcripts thereof (interpreted as labeling nucleic acids in a sample); that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (interpreted as an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence); and the use of primer sets for multiplexed amplification including on the Illumina sequence platform including two or more cycles of PCR amplification using an oligonucleotide primer composition (interpreted as serial extension reactions with each round of PCR; and first, second and third oligonucleotide sequences), which implicitly teaches amplification using flow cell primers (interpreted as a first amplification primer and a second amplification primer without a molecular label), wherein flow cell primers bind to the sequencing platform-specific oligonucleotide sequences during bridge amplification (i.e. cluster generation) as evidenced by Massachusetts General Hospital. Moreover, Robins teaches that a plurality of oligonucleotides in the second amplification primer set (e.g., a first and a second amplification primer) each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequence of 1 to 20 contiguous nucleotides (interpreted as an oligonucleotide comprising a molecular label; and the first amplification primer and second amplification primer do not comprise a molecular and that primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1, wherein it is known that the primer sets described in these application do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (also interpreted as the first amplification primer and second amplification primer do not comprise a molecular label). Thus, Robins teaches all of the limitations of the claims including three extension reactions, followed by an amplification reaction with a first and second amplification primer; a third oligonucleotide comprising a molecular label; and first and second amplification primers that do not comprise a molecular label.
Regarding (c) and (d), regarding Applicant’s indication that claim 1 recites how each intermediate product is generated and used; and that platform technologies are not per se unpatentable, the Examiner is unclear as to how Applicant believes that the teachings of Robins differ from instant claim 1. The Examiner invites Applicant to specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b).

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s amendments and remarks, in the reply filed 12-28-2020.

(1)	The rejection of claims 1, 2, 4, 5, 7-9, 13, 30 and 31 is maintained under 35 U.S.C. 103 as being unpatentable over Robins (International Application Publication WO2013188831A1, published December 19, 2013; effectively filed June 15, 2012; of record) in view of Iafrate et al. (US Patent Application Publication No. 20150211050, published July 30, 2015, effectively filed January 27, 2014) as evidenced by Massachusetts General Hospital (Overview of Illumina Chemistry, downloaded 12-31-2018; of record); and Livingston et al. (US Patent Application Publication No. 20120058902, published March 8, 2012; of 
Regarding claim 1, Robins teaches a method of labeling a nucleic acid in a sample including two or more cycles of PCR using an oligonucleotide primer composition (e.g., multiple extension reactions; and labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraphs [0069]; and [0074], lines 1-3), comprising: hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (paragraphs [0115], [0117] and [0125]-[0126]); extending said first oligonucleotide to generate a first nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1) (paragraphs [0017]-[0018]); e.g. RNA: reverse transcription (paragraphs [0115], [0117] and [0125]-[0126]); hybridizing said first nucleotide sequence with a second oligonucleotide (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1) (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set sequences may comprise an oligonucleotide of a target adaptive immune receptor (X1) and a (second) universal adaptor sequence (U2; i.e. U2-X1) (paragraphs [0125]-0126]); extending said second oligonucleotide to generate a second nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide Massachusetts General Hospital, Figure 4, that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (e.g., an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence); (paragraph [0065]). Robins teaches that oligonucleotide RT primers include oligonucleotide sequences that specifically hybridize to target adaptive immune receptor encoding regions such as V, J or C region sequences (corresponding to a target sequence) (paragraph [00115]). Robins teaches that while the V-specific primer 110b (interpreted as a target-specific sequence) includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal sequence (U2) 104 (corresponding to a target-specific sequence, claim 28) (paragraph [0024], lines 7-15). Robins teaches that primer sets specific for TCR or BCR genes that are capable of amplifying rearranged DNA encoding a plurality of TCR or BCR are described for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507 and PCT/US2011/026373, such that primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1 (paragraphs [0099], Table 1; [00141], lines 1-8; [00144]; [00155]), wherein it is known that the primer sets described in these applications do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (pg. 2, last partial paragraph) (interpreted as wherein the first and second primers do not comprise a molecular barcode). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches that a plurality of oligonucleotides in the second amplification primer set each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequences of 1 to 20 contiguous nucleotides situated between the first universal adaptor oligonucleotide and the first sequences platform-specific 
Regarding claim 2, Robins teaches wherein the sample is a single cell (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a
limitation and is of no significance to claim construction (paragraphs [0105], [0108], [0111] and
[0121]).
Regarding claim 4, Robins teaches wherein the target is an mRNA molecule, wherein the
mRNA molecule encodes a T-cell receptor (TCR) alpha chain or beta chain (paragraphs [0069] and
[0124]).
Regarding claim 5, Robins teaches wherein the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (paragraph [0126]).
Regarding claims 7 and 8, Robins teaches wherein the sample comprises a plurality of the target, wherein each of the plurality of the target is labeled with a distinct stochastic barcode (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction; e.g. a plurality of individual TCR encoding sequences may each be uniquely tagged with a specific oligonucleotide barcode sequence (paragraph [0072]).
claim 9, Robins teaches counting the number of the plurality of the target by counting the distinct stochastic barcodes associated with the target (e.g. quantitative determination of the
sequences encoding both TCRA and TCR; e.g. paragraph [0070]; e.g. where multiple unique identifier
barcode tags are detected among sequences that otherwise share a common consensus sequence, the
number of such barcode tags that is identified may be regarded as reflective of the number of molecules
in the sample from the same T cell clone (paragraph [0079]).
Regarding claim 13, Robins teaches wherein the second oligonucleotide comprises a second target-specific sequence that specifically binds to a region selected from the group consisting of: a V region of a TCR alpha chain or beta chain, the junction of a V and D region of a TCR alpha chain or beta chain, or any combination thereof (paragraphs [0017] and [0126]).
Robins does not specifically exemplify where the second amplification primer is the second oligonucleotide (instant claim 30); or that the melting temperature of the third oligonucleotide is at least 10% greater than the melting temperature of the second oligonucleotide (instant claim 31).
	Regarding claim 30, Iafrate et al. teach method for preparing and analyzing nucleic acids for sequence analysis such as using next generation sequencing (Abstract). Iafrate et al. teach a method involve (a) contacting a target nucleic acid molecule comprising the known target nucleotide sequence with a population of tailed random primers under hybridization conditions; (b) performing template-dependent extension reaction; (c) contacting the product of step (b) with an initial target-specific primer under hybridization conditions; (d) performing a template-dependent extension reaction that is primed by a hybridized initial target-specific primer; (e) amplifying a portion of the target nucleic acid molecule and the tailed random primer sequence with a first tail primer and a first target-specific primer, (f) amplifying a portion of the amplicon resulting from step (e) with a second tail primer and a second target-specific primer; and (g) sequencing (See, paragraph [0007]). Iafrate et al. teach contacting the sample, or separate portions of the sample, with a plurality of sets of first and second target-specific primers (See, paragraph [0009], lines 79-81). Iafrate et al. teach that in a multiplex PCR, different primer species can interact with each other in an off-target manner, leading to primer extension and subsequent amplification by DNA polymerase, such that the primer dimer tend to be short and their efficient amplification can overtake the reaction and dominate resulting poor amplification of the desired target sequence; and that second amplification primer that is a (second) target-specific primer, such as at step 109 of Figure 1A (paragraph [0025]; and Figure 1A), wherein the first target-specific primer (i.e. instant second oligonucleotide; see step 103 of Figure 1A) and the second target-specific primer (i.e. instant second amplification primer) may be the same (paragraph [0051]). Iafrate et al. teach that because tailed random primers hybridize at various positions throughout nucleic acid molecule of a sample, a set of target-specific primers can hybridize (and amplify) the extension products created by more than 1 hybridization event (paragraph [0098], lines 1-9). Iafrate et al. teach that the methods involve the use of random sequences as molecular barcodes that are built into primers such as RT primers, target-specific primers, extension sequence primers (interpreted as a third oligonucleotide comprising a molecular label) (paragraph [0043], lines 1-5).
	Regarding claim 31, Iafrate et al. teach that PCR amplification regimen according the methods can comprise at least one, and in some cases at least 5 or more iterative cycles comprising the steps of (1) strand separation (e.g., thermal denaturation); (2) oligonucleotide primer annealing to template molecules; and (3) nucleic acid polymerase extension of the annealed primers, such that any suitable conditions and times involved in each of these steps can be used including conditions and times can depend on the length, sequence content, melting temperature, secondary structural features, or other factors relating to the nucleic acid template and/or primers used in the reaction (interpreted as a Tm at least 10% greater) (paragraph [0062], lines 9-21). Iafrate et al. teach a non-limiting example of a protocol for amplification involves using a polymerase under the following conditions: 98oC for 30s, followed by 14-22 cycles comprising melting at 98oC for 10s, followed by annealing at 68oC, followed by extension at 72oC for 3 min (paragraph [0063], lines 13-19). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute of one known equivalent element for another to obtain predictable results. Therefore, in view of the benefits of analyzing nucleic acids as exemplified by Iafrate et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify or substitute the primers in the oligonucleotide amplification reaction for quantitatively sequencing genes that encode TCR or Ig encoding sequences as disclosed by Robins with primers having different structures and/or characteristics including primers designed to strand separate, anneal and/or extend under different conditions including melting temperature as taught by Iafrate et al. with a reasonable expectation of success in decreasing the formation of primer dimers; in uniquely tagging each rearranged gene segment that encodes a T cell receptor and/or an immunoglobulin; and/or in rapidly identifying and quantifying the amplification products of a given unique template oligonucleotide by short sequence reads and paired-end sequencing on automated DNA sequencers.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed December 28, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) as provided and discussed above, claim 1 is not taught by Robins and Iafrate does not remedy the above-mentioned deficiencies (Applicant Remarks, pg. 13, second full paragraph). 
Regarding (a), please see the discussion supra regarding the teachings of Robins and the Examiner’s response to Applicant’s arguments.


(2)	The rejection of claims 1, 2, 4, 5, 7-9, 13, 30 and 31 is maintained under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent Application Publication No. 20150299784, published October 22, 2015; effectively filed August 28, 2013; of record) in view of Robbins (International Application Publication WO2013188831A1, published December 19, 2013; effectively filed June 15, 2012; of record) as evidenced by Massachusetts General Hospital (Overview of Illumina Chemistry, downloaded 12-31-2018; of record); and Livingston et al. (US Patent Application Publication No. 20120058902, published March 8, 2012; of record); and Warren et al. (International Patent Application WO2011106738, published September 1, 2011; of record).
	Regarding claim 1, 2, 8, 13, 30 and 31, Fan et al. teach methods and compositions for multiplex nucleic acid analysis of single cells, wherein the methods can be used for massively parallel single cell sequencing, such that thousands of cells can be analyzed concurrently including mixed populations of cells such as cells of different types or subtypes and cells of different sizes (corresponding to the sample is a single cell, claim 2) (Abstract). Fan et al. teach labeling at least a portion of two or more polynucleotide molecules, wherein  in some embodiments, the polynucleotide molecules are mRNAs or micro RNAs, and the complements thereof and reaction products thereof are complements of and reaction products therefrom the mRNAs or micro RNAs (corresponding to target is an mRNA, claim 3) (paragraph [0004], lines 2-3 and 30-33). Fan et al. teach that a solid support comprising a plurality of oligonucleotides each comprising a cellular label and a molecular label, wherein each cellular label of the plurality of oligonucleotides are the same, and each molecular label of the plurality of oligonucleotide are different, such that the cellular label is specific to the solid support (corresponding to a distinct stochastic barcode, claim 8) (paragraph [0005], lines 1-5). Fan et al. teach that RNA molecules (110) can be reverse transcribed to produce cDNA molecules (105) by the stochastic hybridization of a set of molecular identifier labels (115) to the polyA tail region of the RNA molecules (interpreted as reverse transcribed, claim 1) (paragraph [0117], lines 1-6). Fan et al. teach 5’ amine modified oligonucleotides attached to an epoxy substrate, wherein in Figure 2A, wherein a 5’ amine is linked to a universal adaptor sequence (interpreted as a 5’ universal adaptor sequence) (paragraphs [0161]; contacting the sample with any solid support, hybridizing a target nucleic acid from the sample to an oligonucleotide of the plurality of oligonucleotides, wherein at least two of said plurality of oligonucleotides comprises a cellular label and a molecular label (corresponding to a first oligonucleotide comprising a target-specific sequence; and hybridizing a third oligonucleotide to form a fourth oligonucleotide, claim 1) (paragraphs [0011], lines 1-4; and [0752], lines 1-5). Fan et al. teach that the molecular barcodes (1220) can comprise a target-binding region (1221), label region (1222), sample index region (1223), and universal PCR region (1224), wherein the label region (1222) can contain a unique sequence that can be used to distinguish two or more different molecular barcodes (corresponding to target labeled with a distinct stochastic barcode, claim 8) (paragraph [0119], lines 5-12; and Figure 67). Fan et al. teach in Figure 66B, that a molecular barcode (1158) is synthesized by ligating two oligonucleotide fragments (1150 and 1158), wherein one oligonucleotide fragment (1150) can comprise a universal primer binding site (1152), one or more identifier regions (1152) (interpreted as a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence), and a ligation sequence (1153), and wherein the other oligonucleotide fragment (1158) can comprise a ligation sequence (1154) that is complementary to ligation sequence (1153) of the first oligonucleotide fragment (1150), a complement of the target specific region (1155), and a label (1156), such that the two oligonucleotide fragments can anneal and a polymerase can be used to extend the 3’ end of the first oligonucleotide fragment (1150) to produce molecular barcode (1158), wherein the molecular barcode (1158) can comprise a universal primer binding site (1151), one or more identifying regions (1153), and a target-specific sequence (1157) (interpreted as a second oligonucleotide), such that the molecular barcode can be the complement of the complement of the target-specific region (corresponding to a first oligonucleotide comprising a universal sequence and target-specific sequence; hybridizing; extending the first and second oligonucleotides of each oligonucleotide attached to the bead; reverse complement; and the second oligonucleotide comprises a second target-specific sequence on the same or another bead, claims 1 and 13) (paragraph [0283], lines 1-12). Fan et al. teach that the nucleic acid sequence to be added to the oligonucleotide can be incorporated by primer extension (interpreted as extending the nucleotide sequences), such that the nucleic acid sequence to be added to the oligonucleotide can be primer fragments, wherein each primer fragment for each individual pool can comprise a different sequence, and the primer fragment can comprise a sequence that can hybridize to the linker label sequence of the oligonucleotide (e.g., the oligonucleotide coupled to the solid support) (interpreted as a first oligonucleotide hybridized to a second oligonucleotide), and wherein primer extension can be used to incorporate a second cell label and a second linker label sequence onto the oligonucleotide coupled to the solid support, such that the process can be repeated to add additional sequences to the solid support-conjugated oligonucleotide (corresponding to a hybridizing a first oligonucleotide to a second oligonucleotide; extending; hybridizing a second oligonucleotide to a third oligonucleotide in a linear fashion; extending; and comprising a stochastic barcode, claims 1 and 30) (paragraph [0289]). Fan et al. teach in Figure 55, an amplification scheme, wherein the first PCR amplifies molecules attached to the bead using a gene-specific primer and a primer against the universal Illumina sequencing primer 1 sequence, wherein the second PCR amplifies the first PCR products using a nested gene-specific primer flanked by Illumina sequencing primer 2 sequence, and a primer against the universal Illumina sequencing primer 1 sequence, such that the third PCR adds P5 and P7 and sample index to turn PCR products into Illumina sequencing library (corresponding to amplifying; first oligonucleotide hybridized to the second oligonucleotide; extended; second oligonucleotide hybridized to third oligonucleotide; extended; forming a third oligonucleotide; first and second amplification primers; generating a fourth nucleotide sequences comprising a target and a stochastic barcode; second amplification primer comprises a target-specific sequence; and second amplification primer is the second oligonucleotide, claims 1 and 30) (paragraph [0087]; and Figure 55). Fan et al. teach that there are many options available to tailor the primer design to most applications, such that Primer3 can consider many factors including, but not limited to, oligo melting temperature and the likelihood of primer-dimer formation between two copies of the same primer, the difference between primer melting temperatures, and primer location relative to particular regions of interest to be avoided (corresponding to melting temperature, claim 31, in part) (paragraph [0361]). Fan et al. teach that determining the number of different labeled nucleic acids can comprise counting the plurality of labeled nucleic acids by FRET between a target-specific probe and a labeled nucleic acid or a target-specific labeled probe (paragraph [0726]). Fan et al. teach that each bead comprises a oligonucleotide probes for use in stochastic labeling and digital counting of cellular mRNA molecules (interpreted as mRNA) (paragraph [0178], lines 3-6). Fan et al. teach that the molecular barcodes can be attached to any region of a molecule such as to the 5’ end of a polynucleotide (e.g., DNA or RNA), or to the target-specific region of the molecule (interpreted as a first nucleotide sequence); and that adaptors can comprise a universal PCR region, wherein adaptors can be attached to the molecule and/or the molecular barcodes by any method including hybridization (paragraphs [00324], lines 9-12; and  [0327], lines 1-4). Fan et al. teach that the molecular barcodes, sample tags and/or molecular identifier labels can comprise one or more oligonucleotides including for stochastic labeling (interpreted as encompassing generating a third nucleotide sequence, claim 1) (paragraph [0132], lines 1-10). Fan et al. teach amplification using two sets of gene-specific primers including a gene specific primer in the first primer set and a universal primer, and a second primer set (interpreted as amplifying using a first and second primer to generate a plurality of fourth nucleotide sequences) (paragraph [0610]).
Regarding claim 4, Fan et al. teach in Figure 18A-B, the analysis of T cell specific markers (corresponding to T cells, claim 4) (paragraph [0049], line 1; and Figures 18A-B). 
Regarding claim 7, Fan et al. teach that the methods comprise; (a) stochastically labeling molecules in two or more samples with molecular barcodes to produce labeled molecules, wherein the molecular barcodes can comprise one or more target specific regions, label regions, sample index regions, universal PCR regions, adaptors, linkers, or a combination thereof (corresponding to the stochastic barcode comprises a molecular label; and a plurality of the target, claim 7) (paragraphs [0113], lines 2-9). 
Regarding claim 9, Fan et al. teach that microwell arrays are used to entrap single cells and bead within a small reaction chamber of defined volume, such that each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell (corresponding to counting the distinct barcodes, claim 9) (paragraph [0178], lines 1-6).
Although Fan et al. do not specifically exemplify where the third oligonucleotide melting temperature is at least 10% greater than the second oligonucleotide melting temperature, Fan et al. do 
Fan et al. do not specifically exemplify where the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (instant claim 5).
Regarding claim 5, Robins teaches a method of uniquely tagging each rearranged gene segment that encodes a T cell receptor TCR and/or an immunoglobulin (Ig) in a DNA or mRNA sample from lymphoid cells to permit the accurate, high throughput quantification of distinct TCR and/or Ig sequences (Abstract). Robins teaches a method of labeling a nucleic acid in a sample (e.g. labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraph [0069]), comprising: hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (paragraphs [0115], [0117] and [0125]-[0126]). Robins teaches unprecedented compositions and methods that permit quantitative determination of the sequences encoding both polypeptides in an adaptive immune receptor heterodimer from a single cell, such as both TCRA and TCRB from a T cell target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (paragraph [0126]). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches a method of labeling a nucleic acid in a sample (e.g. labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraph [0069]), comprising, hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (paragraphs [0115], [0117] and [0125]-[0126]); extending said first oligonucleotide to generate a first nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1) (paragraphs [0017]-[0018]); e.g. RNA: reverse transcription (paragraphs [0115], [0117] and [0125]-[0126]); hybridizing said first nucleotide sequence with a second oligonucleotide (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1) (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set sequences may comprise an oligonucleotide of a target adaptive immune receptor (X1) and a (second) universal adaptor sequence (U2; i.e. U2-X1) (paragraphs [0125]-0126]); extending said second oligonucleotide to generate a second nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide Massachusetts General Hospital, Figure 4, that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (e.g., an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence); (paragraph [0065]). Robins teaches that oligonucleotide RT primers include oligonucleotide sequences that specifically hybridize to target adaptive immune receptor encoding regions such as V, J or C region sequences (corresponding to a target sequence) (paragraph [00115]). Robins teaches that while the V-specific primer 110b (interpreted as a target-specific sequence) includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal sequence (U2) 104 (corresponding to a target-specific sequence, claim 28) (paragraph [0024], lines 7-15). Robins teaches that primer sets specific for TCR or BCR genes that are capable of amplifying rearranged DNA encoding a plurality of TCR or BCR are described for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507 and PCT/US2011/026373, such that primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1 (paragraphs [0099], Table 1; [00141], lines 1-8; [00144]; [00155]), wherein it is known that the primer sets described in these applications do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (pg. 2, last partial paragraph) (interpreted as wherein the first and second primers do not comprise a molecular barcode). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA; and wherein the first and second primers do not comprise a molecular barcode, claim 1) (paragraph [0220], lines 7-9). Robins teaches that a plurality of oligonucleotides in the second amplification primer set each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequences of 1 to 20 contiguous nucleotides situated between the first 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of uniquely tagging each rearranged gene segment that encodes a T-cell receptor as exemplified by Robins, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the target-specific regions of the molecular barcodes in the method of multiplex nucleic acid analysis for massively parallel single cell sequencing as disclosed by Fan et al. to include target-specific sequences that specifically bind to the C region of the TCR alpha chain or beta chain as taught by Robbins with a reasonable expectation of success in quantitatively determining the number of polypeptide sequences encoding both TCRA and TCRB in an adaptive immune receptor heterodimer from a single T cell; in determining the number of cells carrying each TCR; and/or in concurrently analyzing thousands of cells for T cell specific markers including TCRA and TCRB.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
December 28, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the portion of Robins alleged to teach the third extension step with a third oligonucleotide in fact teach an amplification reaction, such that Robins and Fan do not teach three extension reactions, followed by an amplification reaction with a first and second amplification primer (Applicant Remarks, pg. 15, first full paragraph).
Regarding (a), please see the discussion supra regarding that instant claim 1 is broadly recited; that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; that instant claim 1 uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding multiple oligonucleotides (e.g. a plurality of primers), and/or extension steps that occur within a particular process (e.g., amplification); that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned, they are part of the literature of the art, relevant for all they contain, and may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments; the teachings of Robins; and the Examiner’s response to Applicant’s arguments. Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that Robins and Fan do not teach three extension reactions, followed by an amplification reaction with a first and second amplification primer, the Examiner disagrees. Fan et al. teach stochastic hybridization of a set of molecular identifier labels to the polyA tail region of RNA molecules (interpreted as multiple rounds of extending by hybridization); 5’ amine modified oligonucleotides attached to an epoxy substrate, wherein a 5’ amine is linked to a universal adaptor sequence (interpreted as a 5’ universal adaptor sequence); contacting the sample with any solid support, hybridizing a target nucleic acid from the sample to an oligonucleotide of the plurality of oligonucleotides, wherein at least two of said plurality of oligonucleotides comprises a cellular label and a molecular label; that the molecular barcodes can comprise a target-binding region, label region, sample index region, and a universal PCR region; that two oligonucleotide fragments can anneal and a polymerase can be used to extend the 3’ end of the first oligonucleotide fragment to produce a molecular barcode, wherein the molecular barcode can comprise a universal primer binding site, one or more identifier regions, ligation sequence, and a target specific sequence, such that the molecular barcode can be the complement of the complement of the target-specific region (interpreted as the reverse complement); and an amplification scheme, wherein the first PCR amplifies molecules attached to the bead using a gene-specific primer and a primer against the universal Illumina sequencing primer 1 sequence, wherein the second PCR amplifies the first PCR products using a nested gene-specific primer flanked by Illumina sequencing primer 2 sequence, and a primer against the universal Illumina sequencing primer 1 sequence, such that the third PCR adds P5 and P7 and sample index to turn PCR products into Illumina sequencing library (interpreted as amplification with a first and second primer without a molecular label); while Robins teaches the use of the Illumina sequence platform including two or more cycles of PCR amplification using an oligonucleotide primer composition (interpreted as serial extension reaction with each round of PCR; and oligonucleotide sequences), which implicitly teaches amplification using flow cell primers (interpreted as a first amplification primer and a second amplification primer without a molecular label), wherein flow cell primers bind to the sequencing platform-specific oligonucleotide sequences during bridge amplification (i.e. cluster generation) as evidenced by Massachusetts General Hospital; that a plurality of oligonucleotides in the second amplification primer set (e.g., a first and a second amplification primer) each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequence of 1 to 20 contiguous nucleotides (interpreted as an oligonucleotide comprising a molecular label; and the first amplification primer and second amplification primer do not comprise a molecular label); and that primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1, wherein it is known that the primer sets described in these application do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (also interpreted as e first amplification primer and second amplification primer do not comprise a molecular label). Thus, the combined references of Fan et al. and Robins clearly teaches all of the limitations of the claims including multiple extension reactions followed by amplification.


New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(3)	Claims 1, 2, 4, 5, 7-9, 13, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US Patent Application Publication No. 20130116130, published May 9, 2013; effective filing date December 15, 2009) in view of Robins (US Patent Application Publication No. 20140322716, published October 30, 2014; effectively filed June 15, 2012).
Regarding claims 1, 2, 7-9, 30 and 31, Fu et al. teach compositions, methods and kits for high-sensitivity counting of individual molecules by stochastic labeling of identical molecules in mixtures of molecules by attachment of unique label-tags from a diverse pool of label tags to confer uniqueness to otherwise identical or indistinguishable events, wherein the label-tag mark each species with an identifier that can be used to distinguish between two otherwise identical targets including different copies of mRNA, such that a pool of label-tags can comprise a collection of different peptides (interpreted as oligonucleotides), antibodies, small molecules, or structures having different shapes, colors, barcodes associated therewith or embedded therein (interpreted as labeling; counting; mRNA target; including a molecular label; a plurality of copies of the target; and distinct molecular label, claims 1 and 7-9) (Abstract, lines 1-6; and paragraph [0091], lines 1-2, 8-12 and 24-29). Fu et al. teach that methods for estimating the abundance or relative abundance of genetic material having increased accuracy of counting would be beneficial (paragraph [0003]). Fu et al. teach that label-tags can be attached to targets through any mechanism including by extension of a primer that has a label-tag portion and a target-specific sequences, such that to facilitate amplification, adaptors can contain a universal or common priming sequence that is 5’ of the label-tag sequences, wherein attachment of universal primers to either end of the target can be followed by PCR amplification, and the universal primers can be added along with the label-tag or at a subsequent ligation step or primer extension step (interpreted as hybridizing a target with a first nucleotide sequence; and extending the first nucleotide sequence hybridized to the target to generate a first nucleotide sequence comprising a 5’ universal adaptor sequence, claim 1) (paragraphs [0014], lines 1-8; and [0132]). Fu et al. teach that for a given target, the resulting product will contain the same target portion, but each will contain a different identifier sequence (TL1, TL2...TLN), wherein N is the number of different occurrences of target 1, etc.; and that the number of different-identity label-tags that are needed depends on the maximum number of attach identifiers to small RNAs, a first pool of identifier primers can be used to generate labeled cDNA product, such that the primers can have (in the 5’ to 3’ direction) a universal priming sequence, an identifier region, and a target-specific region that is complementary to a first region in the small RNA; the primers are hybridized to the targets and extended using a reverse transcriptase to generate an identifiable cDNA for each small RNA target occurrence, and the pool of cDNAs can be amplified using a primer specific for the small RNA target and a universal primer complementary to the universal priming sequence, such that the pool of cDNAs can also be analyzed by performing separate PCR amplifications for each identifier in the pool, wherein the probability that any two targets are labeled with the same label-tag can be decreased by using two or more labeling steps (interpreted as 5’ universal primer; reverse complement of the universal adaptor; hybridizing and extending to form a second nucleotide sequence; and a third nucleotide sequence, claim 1) (paragraphs [0115]; and [0181], lines 1-3). Fu et al. teach that the target-label-tag molecules are then subjected to PCR amplification in individual reactions, each having a single primer pair that includes a first target-specific primer (TS) and a label-tag specific primer (interpreted as amplifying; and a first amplification primer; a second amplification primer; wherein the primers do not comprise a molecular label; generating a plurality of double stranded amplicons; and second amplification primer is the second oligonucleotide, claims 1 and 30) (paragraph [0113], liens 1-10). Fu et al. teach that determining small numbers of biological molecules and their changes is essential when unraveling mechanism of cellular response, including for single cell measurements (interpreted as a single cell, claim 2) (paragraph [0010], lines 1-10). Fu et al. teach that the term “oligonucleotide” refers to a nucleic acid ranging from at least to at least 8 or more nucleotides, wherein the LNA linkages are conformationally restricted nucleotide analogs that bind to complementary target with a higher melting temperature and a greater mismatch discrimination (interpreted as encompassing a melting temperature that is 10% greater, claim 31) (paragraph [0087], lines 1-3 and 13-16).
	Fu et al. do not specifically teach T cell receptor alpha chain or beta chain (instant claim 4); the C region of TCR alpha chain or beta chain (instant claim 5); or V and D region (instant claim 13).
claims 4, 5 and 13, Robins teaches compositions and methods for uniquely tagging each rearranged gene segment that encodes a T cell receptor (TCR) and/or an immunoglobulin (Ig) in a DNA (or mRNA or cDNA reverse transcribed therefrom) sample from lymphoid cells, wherein the first polypeptide of the adaptive immune receptor heterodimer is a TCR alpha (TCRA) and the second polypeptide of the adaptive immune receptor heterodimer is a TCR beta (TCRB) chain (interpreted as a T cell receptor; mRNA; and TCRA or TCRB, claims 4 and 5) (Abstract, lines 1-4; and paragraph [0046]). Robins teaches that the adaptive immune system functions in part by clonal expansion of cells expressing unique TCRs or BCRs, accurately measuring the changes in total abundance of each clone is important to understanding the dynamics of an adaptive immune response (paragraph [0010], lines 1-5). Robins teaches providing conditions that permit amplification of the cDNA that has been reverse transcribed from mRNA of a single lymphoid cell, using the first and second oligonucleotide amplification primer sets within the plurality of fused microdroplets, wherein the plurality of fused microdroplets comprises: a first double-stranded DNA product that comprises at least one universal adaptor sequence, at least one first oligonucleotide barcode sequence, at least one X1 oligonucleotide V region encoding gene sequences of said first polypeptide of the adaptive immune receptor heterodimer, at least one second universal adaptor oligonucleotide sequence, and at least one X1 oligonucleotide J region or C region encoding gene sequence of said first polypeptide of the adaptive immune receptor heterodimer, and a second double-stranded DNA product that comprises at least one third universal adaptor oligonucleotide sequence, at least one second barcode sequence, at least one X2 oligonucleotide V region encoding gene sequence of said second polypeptide of the adaptive immune receptor heterodimer, at least one fourth universal adaptor oligonucleotide sequence, and at least one X2 oligonucleotide J region or C region encoding gene sequence of said second polypeptide of the adaptive immune receptor heterodimer, thereby upon amplification of the cDNA, uniquely labeling each of the individual rearranged cDNA sequences with a unique barcode sequence (interpreted as a V region and D region, claim 13) (paragraph [0042]). Robins teaches that a subject or biological sample can be obtained from a human or non-human animal that may be known to have, or may be suspected of having, a circulating or solid tumor or other malignant condition, autoimmune disease, or inflammatory condition (paragraph [0203]).
prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of accurately measuring the changes in total abundance of each TCR clone as exemplified by Robins, it would have been prima facie obvious before the effective filing date of the claimed invention to modify or substitute the amplification primers in the method of stochastic labeling of identical molecules as disclosed by Fu et al. to include the primers in the oligonucleotide amplification reaction for quantitatively sequencing genes that encode TCR encoding sequences as disclosed by Robins with a reasonable expectation of success in uniquely tagging each rearranged gene segment that encodes a T cell receptor and/or an immunoglobulin; and/or in accurately measuring the changes in total abundance of each TCR clone including in samples taken from subjects that are suspected of having, or being at risk for having, a circulating or solid tumor or other malignant condition, autoimmune disease, or inflammatory condition.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 2, 4, 5, 7-9, 13, 30 and 31 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY M BUNKER/
Primary Examiner, Art Unit 1639